DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-5, and 7-11 are allowed.
Regarding claim 1,
The prior art of record does not disclose alone or in combination:
A vehicle opening and closing apparatus that opens and closes an opening and closing body provided on a vehicle, the apparatus comprising: an electric motor that drives the opening and closing body; 
a drive part that is connected to the electric motor and that includes a plurality of switching elements; 
a control part that outputs to the drive part a control signal that commands to rotate forward or rotate reversely the electric motor; 
a position detection part that detects a position of the opening and closing body; and a measurement part that measures a current value which flows in the electric motor when the position detection part detects that the opening and closing body arrives at a predetermined position, wherein a counter that increments or decrements a count value based on the current value, the count value being updated such that it corresponds to a temperature of the electric motor; and a determination part 
the control part prohibits the next and subsequent opening and closing operation of the opening and closing body when the determination part determines that the count value exceeds the first threshold value to thereby prevent motor burnout due to overheating, and 
when the opening and closing body is in a halfway stop state, and the count value is equal to or less than a second threshold value that is smaller than the first threshold value, the count value is incremented up depending on an elapsed time of the halfway stop state of the opening and closing body.

Regarding claim 7,
The prior art of record does not disclose alone or in combination:
A vehicle opening and closing apparatus that opens and closes an opening and closing body provided on a vehicle, the apparatus comprising: 
an electric motor that drives the opening and closing body: a drive part that is connected to the electric motor and that includes a plurality of switching elements, a control part that outputs to the drive part a control signal that commands to rotate forward or rotate reversely the electric motor; 
a position detection part that detects a position of the opening and closing body; and a measurement part that measures a current value which flows in the electric motor when the position detection part detects that the opening and closing body arrives at a predetermined position, wherein a counter that increments or decrements a count value based on the current value, the count value being updated such that it corresponds to a temperature of the electric motor; and 
a determination part which determines that the count value exceeds a first threshold value indicative of the electric motor being in an overheated state, 

the control part increments up the count value of the counter regardless of the current value when the opening and closing body does not arrive at the predetermined position.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 7, the prior art of record does not disclose alone or in combination:
A vehicle opening and closing apparatus that opens and closes an opening and closing body provided on a vehicle, the apparatus comprising: 
an electric motor that drives the opening and closing body: a drive part that is connected to the electric motor and that includes a plurality of switching elements, a control part that outputs to the drive part a control signal that commands to rotate forward or rotate reversely the electric motor; 
a position detection part that detects a position of the opening and closing body; and a measurement part that measures a current value which flows in the electric motor when the position detection part detects that the opening and closing body arrives at a predetermined position, wherein a counter that increments or decrements a count value based on the current value, the count value being updated such that it corresponds to a temperature of the electric motor; and 
a determination part which determines that the count value exceeds a first threshold value indicative of the electric motor being in an overheated state, 
the control part prohibits the next and subsequent opening and closing operation of the opening and closing body when the determination part determines that the count value exceeds the first threshold value to thereby prevent motor burnout due to overheating, and 

In the examiner’s opinion this is a novel and non-obvious improvement over the state of the art in motor controls.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846